UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

VELINE HICKS,
                                   Plaintiff,

       v.                                                        5:17-CV-475
                                                                 (TJM/ATB)

POLICE OFFICER DAVID CRAW, and
POLICE OFFICER DAVID HART,

                           Defendants.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge



                                    DECISION & ORDER

       Defendants move for reconsideration, dkt. # 55, of the Court’s Order denying their

motion for summary judgment.. See dkt. # 54. Defendants argue that the Court ignored or

misstated facts that should have entitled them to qualified immunity. Plaintiff opposes the

motion.

       This case concerns events that occurred on May 15, 2014 in the City of Syracuse,

New York. On that date, at approximately 12:50 a.m., Defendants David Craw and David

Hart, Officers in the Syracuse Police Department, attempted to arrest the Plaintiff. He fled.

Plaintiff alleges that Defendants violated his constitutional rights by using excessive force

to take him into custody.

       The Defendants filed a motion for summary judgment. See dkt. # . After the parties

briefed the issues, the Court denied that motion. The Court concluded that sufficient

                                                1
evidence existed for a jury to conclude that Defendants used excessive force. The Court

also found that, if the jury found the facts as alleged by the Plaintiffs in his deposition true,

the constitutional right that Defendants allegedly violated would have been clearly

established. As such, the Court found that qualified immunity did not apply at the

summary judgment stage. Defendants could, of course, raise that issue at an appropriate

time during trial.

        Defendants have filed a motion for reconsideration, contending that the Court erred

in failing to find them entitled to qualified immunity. They allege that the facts do not

support a finding then that Defendants were not entitled to qualified immunity because the

undisputed facts establish that Plaintiff attempted to crawl away from officers as they tried

to arrest him, refused to show his hands when officers approached his car, and had fled

and led officers on a high speed chase. Those allegedly undisputed facts also establish,

Defendants claim, that they reasonably believed that their use of force did not violate

Plaintiff’s rights.

        When a party files a motion for reconsideration, “[t]he standard for granting such a

motion is strict, and reconsideration will generally be denied unless the moving party can

point to controlling decisions or data that the court overlooked–matters, in other words, that

might reasonably be expected to alter the conclusion reached by the court.” Shrader v.

CSX Transp., 70 F.3d 255, 257 (2d Cir. 1995). Such a motion is “not a vehicle for

relitigating old issues, presenting the case under new theories, securing a rehearing on the

merits, or otherwise taking ‘a second bite at the apple[.]’” Analytical Surveys, Inc. v. Tonga

Partners, L.P., 684 F.3d 36, 41 (2d Cir. 2012) (quoting Sequa Corp. v. GBJ Corp., 156

F.3d 136, 144 (2d Cir. 1998)).

                                                2
       The Court will deny the Defendants’ motion. The Court considered the facts that

Defendants point to now when deciding the summary judgment motion and concluded they

merited neither summary judgment nor qualified immunity. Defendants have not pointed to

new facts unavailable to the Court at the time of that decision, but have instead argued

that the Court misinterpreted facts and made too many inferences in Plaintiff’s behavior

when denying the motion. The Court disagrees. Defendants’ motion is simply an attempt

to argue the same issues again and convince the Court to reach a different conclusion. As

that argument is not one for reconsideration, the Defendants’ motion must fail.

       For the reasons stated above, the Court will DENY the Defendants’ motion for

reconsideration, dkt. # 55.



IT IS SO ORDERED.

DATED: March 31, 2020




                                             3
